
	
		I
		112th CONGRESS
		2d Session
		H. R. 5746
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Tiberi (for
			 himself, Mr. Neal,
			 Mr. Sam Johnson of Texas,
			 Mr. Rangel,
			 Mr. Nunes,
			 Mr. Stark,
			 Mr. Reichert,
			 Mr. Lewis of Georgia,
			 Mr. Roskam,
			 Mr. Blumenauer,
			 Mr. Gerlach,
			 Mr. Kind, Mr. Schock, Mr.
			 Crowley, Ms. Jenkins, and
			 Mr. Paulsen) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify
		  certain rules applicable to real estate investment trusts, and for other
		  purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Update and Streamline REIT Act
			 of 2012 or the US REIT Act of 2012 .
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Update of prohibited transaction and related
				provisions
					Sec. 101. Prohibited transaction safe harbors.
					Sec. 102. Treatment of taxable REIT subsidiaries.
					Title II—Preferential and designated dividends
					Sec. 201. Repeal of preferential dividend rule for publicly
				offered REITs.
					Sec. 202. Authority for alternative remedies to address certain
				failures.
					Sec. 203. Treatment of interest-related dividends of specified
				REITs.
					Sec. 204. Limitations on designation of dividends.
					Title III—Update and Modification of REIT Income and Asset
				Tests
					Sec. 301. Debt instruments of publicly offered REITs and
				mortgages treated as real estate assets.
					Sec. 302. Asset and income test clarification regarding
				ancillary personal property.
					Sec. 303. Special rules for treatment of timber gains made
				permanent.
					Sec. 304. Treatment of mineral royalty income as qualifying
				income.
					Sec. 305. Hedging provisions.
					Title IV—Earnings and Profits of Real Estate Investment
				Trusts
					Sec. 401. Modification of real estate investment trust earnings
				and profits calculation to avoid duplicate taxation.
				
			IUpdate of
			 prohibited transaction and related provisions
			101.Prohibited
			 transaction safe harbors
				(a)Alternative
			 3-Year averaging test for percentage of assets that can be sold
			 annually
					(1)In
			 generalClause (iii) of section 857(b)(6)C) is amended by
			 inserting before the semicolon at the end the following: , or (IV) the
			 trust satisfies the requirements of subclause (II) applied by substituting
			 20 percent for 10 percent and the 3-year average
			 adjusted bases percentage for the taxable year (as defined in subparagraph (G))
			 does not exceed 10 percent, or (V) the trust satisfies the requirements of
			 subclause (III) applied by substituting 20 percent for 10
			 percent and the 3-year average fair market value percentage for the
			 taxable year (as defined in subparagraph (H)) does not exceed 10
			 percent.
					(2)3-year average
			 adjusted bases and fair market value percentagesParagraph (6) of section 857(b) is amended
			 by redesignating subparagraphs (G) and (H) as subparagraphs (I) and (J),
			 respectively, and by inserting after subparagraph (F) the following new
			 subparagraphs:
						
							(G)3-year average
				adjusted bases percentageThe
				term 3-year average adjusted bases percentage means, with
				respect to any taxable year, the ratio (expressed as a percentage) of—
								(i)the aggregate adjusted bases (as determined
				for purposes of computing earnings and profits) of property (other than sales
				of foreclosure property or sales to which section 1033 applies) sold during the
				3 taxable year period ending with such taxable year, divided by
								(ii)the sum of the aggregate adjusted bases (as
				so determined) of all of the assets of the trust as of the beginning of each of
				the 3 taxable years which are part of the period referred to in clause
				(i).
								(H)3-year average
				fair market value percentageThe term 3-year average fair market
				value percentage means, with respect to any taxable year, the ratio
				(expressed as a percentage) of—
								(i)the fair market value of property (other
				than sales of foreclosure property or sales to which section 1033 applies) sold
				during the 3 taxable year period ending with such taxable year, divided
				by
								(ii)the sum of the
				fair market value of all of the assets of the trust as of the beginning of each
				of the 3 taxable years which are part of the period referred to in clause
				(i).
								.
					(3)Conforming
			 amendmentsClause (iv) of section 857(b)(6)(D) is amended by
			 adding or at the end of subclause (III) and by adding at the end
			 the following new subclauses:
						
							(IV)the trust satisfies the requirements of
				subclause (II) applied by substituting 20 percent for 10
				percent and the 3-year average adjusted bases percentage for the
				taxable year (as defined in subparagraph (G)) does not exceed 10 percent,
				or
							(V)the trust
				satisfies the requirements of subclause (III) applied by substituting 20
				percent for 10 percent and the 3-year average fair
				market value percentage for the taxable year (as defined in subparagraph (H))
				does not exceed 10
				percent,
							.
					(b)Application of
			 safe harbors independent of determination whether real estate asset is
			 inventory property
					(1)In
			 generalSubparagraphs (C) and (D) of section 857(b)(6) are each
			 amended by striking and which is described in section 1221(a)(1)
			 in the matter preceding clause (i).
					(2)No inference
			 from safe harborsSubparagraph (F) of section 857(b)(6) is
			 amended to read as follows:
						
							(F)No inference
				with respect to treatment as inventory propertyThe determination of whether property is
				described in section 1221(a)(1) shall be made without regard to this
				paragraph.
							.
					(c)Effective
			 dates
					(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Application of
			 safe harbors
						(A)In
			 generalExcept as provided in
			 subparagraph (B), the amendments made by subsection (b) shall take effect as if
			 included in section 3051 of the Housing Assistance Tax Act of 2008.
						(B)Retroactive
			 application of no inference not applicable to certain timber property
			 previously treated as not inventory propertyThe amendment made by subsection (b)(2)
			 shall not apply to any sale of property to which section 857(b)(6)(G) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of this Act) applies.
						102.Treatment of
			 taxable REIT subsidiaries
				(a)Taxable REIT
			 subsidiaries treated in same manner as independent contractors for certain
			 purposes
					(1)Marketing and
			 development expenses under rental property safe harborClause (v) of section 857(b)(6)(C) is
			 amended by inserting or by a taxable REIT subsidiary before the
			 period at the end.
					(2)Rule for
			 marketing expenses under timber property safe harbor reinstated and made
			 permanentClause (v) of section 857(b)(6)(D) is amended by
			 striking , or, in the case of a sale on or before the termination
			 date, and inserting or by .
					(3)Foreclosure
			 property grace periodSubparagraph (C) of section 856(e)(4) is
			 amended by inserting or through a taxable REIT subsidiary after
			 receive any income.
					(b)Tax on
			 redetermined TRS service income
					(1)In
			 generalSubparagraph (A) of section 857(b)(7) is amended by
			 striking and excess interest and inserting excess
			 interest, and redetermined TRS service income.
					(2)Redetermined TRS
			 service incomeParagraph (7) of section 857(b) is amended by
			 redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G),
			 respectively, and inserting after subparagraph (D) the following new
			 subparagraph:
						
							(E)Redetermined TRS
				service income
								(i)In
				generalThe term redetermined TRS service income
				means gross income of a taxable REIT subsidiary of a real estate investment
				trust attributable to services provided to, or on behalf of, such trust (less
				deductions properly allocable thereto) to the extent the amount of such income
				(less such deductions) would (but for subparagraph (F)) be increased on
				distribution, apportionment, or allocation under section 482.
								(ii)Coordination
				with redetermined rentsClause (i) shall not apply with respect
				to gross income attributable to services furnished or rendered to a tenant of
				the real estate investment trust (or to deductions properly allocable
				thereto).
								.
					(3)Conforming
			 amendmentsSubparagraphs (B)(i) and (C) of section 857(b)(7) are
			 each amended by striking subparagraph (E) and inserting
			 subparagraph (F).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIPreferential and
			 designated dividends
			201.Repeal of
			 preferential dividend rule for publicly offered REITs
				(a)In
			 generalSubsection (c) of section 562 is amended by inserting
			 or a publicly offered REIT (as defined in section 856(c)(5)(K))
			 after a publicly offered regulated investment company (as defined in
			 section 67(c)(2)(B)).
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
				202.Authority for
			 alternative remedies to address certain failures
				(a)In
			 generalSubsection (e) of
			 section 562 is amended—
					(1)by striking
			 In the case of a real estate investment trust and inserting the
			 following:
						
							(1)Determination of
				earnings and profits for purposes of dividends paid deductionIn the case of a real estate investment
				trust
							,
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Authority to
				provide alternative remedies for certain failuresIn the case of
				a failure of a distribution by a real estate investment trust to comply with
				the requirements of subsection (c), the Secretary may provide an appropriate
				remedy to cure such failure in lieu of not considering the distribution to be a
				dividend for purposes of computing the dividends paid deduction if—
								(A)the Secretary
				determines that such failure is inadvertent or is due to reasonable cause and
				not due to willful neglect, or
								(B)such failure is of
				a type of failure which the Secretary has identified for purposes of this
				paragraph as being described in subparagraph
				(A).
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to distributions in taxable years beginning after the
			 date of the enactment of this Act.
				203.Treatment of
			 interest-related dividends of specified REITs
				(a)Nonresident
			 alien individuals
					(1)In
			 generalSection 871 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
						
							(n)Interest-Related
				dividends of specified REITs
								(1)In
				generalExcept as provided in
				paragraph (2), no tax shall be imposed under paragraph (1)(A) of subsection (a)
				on any interest-related dividend received from a specified REIT.
								(2)ExceptionsParagraph
				(1) shall not apply to any dividend described in subsection (k)(1)(B)
				(determined by treating the specified REIT as a regulated investment
				company).
								(3)Interest-related
				dividendFor purposes of this
				subsection—
									(A)In
				generalThe term interest-related dividend means
				any dividend (or part thereof) which is designated by the specified REIT as an
				interest-related dividend in a written notice mailed to its shareholders or
				holders of beneficial interests before the expiration of 60 days after the
				close of its taxable year.
									(B)Excess reported
				amountIf the aggregate amount so designated with respect to a
				taxable year of the trust (including amounts so designated with respect to
				dividends paid after the close of the taxable year described in section 858) is
				greater than the qualified net interest income of the trust for such taxable
				year, the portion of each distribution which shall be an interest-related
				dividend shall be only that portion of the amounts so designated which such
				qualified net interest income bears to the aggregate amount so
				designated.
									(C)Qualified net
				interest incomeThe term qualified net interest
				income has the meaning given such term by subsection (k)(1)(D)
				(determined by treating the specified REIT as a regulated investment
				company).
									(D)TerminationThe
				term interest-related dividend shall not include any dividend
				with respect to any taxable year of the trust beginning after the date set
				forth in clause (v) of subsection (k)(1)(C).
									(4)Specified
				REITFor purposes of this
				subsection, the term specified REIT means any publicly offered
				REIT (as defined in section 856(c)(5)(K)) other than any real estate investment
				trust with respect to which any foreign person owns (within the meaning of
				section 856(d)(5)) 50 percent or more (determined by vote or value) of the
				shares, or certificates of beneficial interest, in such
				trust.
								.
					(2)Conforming
			 amendmentClause (iv) of section 871(k)(1)(E) is amended by
			 striking another regulated investment company and inserting
			 a regulated investment company or a specified REIT (as defined in
			 subsection (n)(4)).
					(b)Foreign
			 corporationsSection 881 is amended by redesignating subsection
			 (f) as subsection (g) and by inserting after subsection (e) the following new
			 subsection:
					
						(f)Tax not To apply
				to interest-Related dividends of specified REITs
							(1)In
				generalExcept as provided in
				paragraph (2), no tax shall be imposed under paragraph (1) of subsection (a) on
				any interest-related dividend (as defined in section 871(n)(3)) received from a
				specified REIT (as defined in section 871(n)(4)).
							(2)Exceptions and
				special rulesRules similar to the rules of subparagraphs (B) and
				(C) of subsection (e)(1) shall apply for purposes of this subsection
				(determined by treating the specified REIT as a regulated investment
				company).
							.
				(c)Withholding
					(1)Nonresident
			 aliensParagraph (12) of
			 section 1441(c) is amended—
						(A)by striking
			 section 871(k) in subparagraph (A) and inserting
			 subsection (k) or (n) of section 871,
						(B)by inserting
			 or real estate investment trust (as the case may be) after
			 regulated investment company in subparagraph (B), and
						(C)by striking
			 regulated investment
			 companies in the heading thereof and inserting
			 regulated investment
			 companies and real estate investment trusts.
						(2)Foreign
			 corporationsSubsection (a) of section 1442 is amended—
						(A)by striking
			 sections 871(a) and 871(k) and inserting subsections (a),
			 (k), and (n) of section 871,
						(B)by striking
			 sections 881(a) and 881(e) and inserting subsections (a),
			 (e), and (f) of section 881, and
						(C)by inserting
			 or real estate investment trust (as the case may be) after
			 regulated investment company.
						(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
					(2)Transition
			 ruleIn the case of a taxable year which includes the date of the
			 enactment of this Act, qualified net interest income (as defined in section
			 871(n)(3)(C) of the Internal Revenue Code of 1986, as added by this section)
			 shall be determined by taking into account only items properly includible in
			 gross income for the portion of such taxable year after such date (and
			 deductions properly allocable to such income).
					204.Limitations on
			 designation of dividends
				(a)In
			 generalSection 857 is
			 amended by redesignating subsection (g) as subsection (h) and by inserting
			 after subsection (f) the following new subsection:
					
						(g)Limitations on
				designation of dividends
							(1)Overall
				limitationThe aggregate
				amount of dividends designated by a real estate investment trust under section
				857(b)(3)(C), section 857(c)(2)(A), and section 871(n)(3) with respect to any
				taxable year may not exceed the dividends paid by such trust with respect to
				such year. For purposes of the preceding sentence, dividends paid after the
				close of the taxable year described in section 858 shall be treated as paid
				with respect to such year.
							(2)ProportionalityThe Secretary may prescribe regulations or
				other guidance requiring the proportionality of the designation of particular
				types of dividends among shares or beneficial interests of a real estate
				investment
				trust.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
				IIIUpdate and
			 Modification of REIT Income and Asset Tests
			301.Debt instruments of
			 publicly offered REITs and mortgages treated as real estate assets
				(a)Debt instruments
			 of publicly offered REITs treated as real estate assets
					(1)In
			 generalSubparagraph (B) of section 856(c)(5) is amended—
						(A)by striking
			 and shares and inserting , shares, and
						(B)by inserting
			 , and debt instruments issued by publicly offered REITs before
			 the period at the end of the first sentence.
						(2)Income from
			 nonqualified debt instruments of publicly offered REITs not qualified for
			 purposes of satisfying the 75 percent gross income testSubparagraph (H) of section 856(c)(3) is
			 amended by inserting (other than a nonqualified publicly offered REIT
			 debt instrument) after real estate asset.
					(3)25 percent asset
			 limitation on holding of nonqualified debt instruments of publicly offered
			 REITsSubparagraph (B) of section 856(c)(4) is amended by
			 redesignating clause (iii) as clause (iv) and by inserting after clause (ii)
			 the following new clause:
						
							(iii)not more than 25 percent of the value of
				its total assets is represented by nonqualified publicly offered REIT debt
				instruments,
				and
							.
					(4)Definitions
			 related to debt instruments of publicly offered REITsParagraph
			 (5) of section 856(c) is amended by adding at the end the following new
			 subparagraph:
						
							(L)Definitions
				related to debt instruments of publicly offered REITs
								(i)Publicly offered
				REITThe term publicly offered REIT means any real
				estate investment trust which meets the requirements of this part and which is
				required to file annual and periodic reports with the Securities and Exchange
				Commission under the Securities Exchange Act of 1934.
								(ii)Nonqualified
				publicly offered REIT debt instrumentThe term
				nonqualified publicly offered REIT debt instrument means any
				real estate asset which would cease to be a real estate asset if subparagraph
				(B) were applied without regard to the reference to debt instruments
				issued by publicly offered
				REITs.
								.
					(b)Interests in
			 mortgages on interests in real property treated as real estate
			 assetsSubparagraph (B) of section 856(c)(5) is amended by
			 inserting or on interests in real property after
			 interests in mortgages on real property.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				302.Asset and
			 income test clarification regarding ancillary personal property
				(a)In
			 generalSubsection (c) of
			 section 856 is amended by adding at the end the following new paragraph:
					
						(9)Special rules
				for certain personal property which is ancillary to real property
							(A)Certain personal
				property leased in connection with real propertyPersonal property shall be treated as a
				real estate asset for purposes of paragraph (4)(A) to the extent that rents
				attributable to such personal property are treated as rents from real property
				under subsection (d)(1)(C).
							(B)Certain personal
				property mortgaged in connection with real propertyIn the case of an obligation secured by a
				mortgage on both real property and personal property, if the fair market value
				of such personal property does not exceed 15 percent of the total fair market
				value of all such property, such personal property shall be treated as real
				property for purposes of applying paragraphs (3)(B) and (4)(A). For purposes of
				the preceding sentence, the fair market value of all such property shall be
				determined in the same manner as the fair market value of real property is
				determined for purposes of apportioning interest income between real property
				and personal property under paragraph
				(3)(B).
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				303.Special rules
			 for treatment of timber gains made permanent
				(a)In
			 generalSubparagraph (H) of section 856(c)(5) is amended by
			 striking clause (iii).
				(b)Clarification of
			 exemption from prohibited transaction rulesSubclause (II) of
			 section 856(c)(5)(H)(ii) is amended to read as follows:
					
						(II)Exemption from
				prohibited transaction rulesFor purposes of this part, income described
				in this subparagraph shall not be treated as gain from a prohibited
				transaction.
						.
				(c)Conforming
			 amendments
					(1)Subclause (I) of section 856(c)(5)(H)(ii)
			 is amended by inserting Deemed sale of cut timber.— before
			 For purposes of.
					(2)Subsection (c) of
			 section 856, as amended by section 302, is amended by striking paragraph (8)
			 and redesignating paragraph (9) as paragraph (8).
					(3)Paragraph (6) of
			 section 857(b), as amended by section 101(a), is amended by striking
			 subparagraphs (I) and (J).
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				304.Treatment of
			 mineral royalty income as qualifying income
				(a)In
			 generalSubparagraph (I) of section 856(c)(2) is amended to read
			 as follows:
					
						(I)mineral royalty income (including oil and
				gas royalties) from real property owned by a real estate investment trust and
				held, or once held, in connection with the trust’s trade or business of
				generating rents from real property or producing
				timber;
						.
				(b)Conforming
			 amendmentParagraph (5) of section 856(c), as amended by section
			 301, is amended by striking subparagraph (I) and by redesignating subparagraphs
			 (J), (K), and (L) as subparagraphs (I), (J), and (K), respectively.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				305.Hedging
			 provisions
				(a)Modification To
			 permit the termination of a hedging transaction using an additional hedging
			 instrumentSubparagraph (G)
			 of section 856(c)(5) is amended by striking and at the end of
			 clause (i), by striking the period at the end of clause (ii) and inserting
			 , and, and by adding at the end the following new clause:
					
						(iii)if—
							(I)a real estate
				investment trust enters into one or more positions described in clause (i) with
				respect to indebtedness described in clause (i) or one or more positions
				described in clause (ii) with respect to property which generates income or
				gain described in paragraph (2) or (3),
							(II)any portion of
				such indebtedness is extinguished or any portion of such property is disposed
				of, and
							(III)in connection
				with such extinguishment or disposition, such trust enters into one or more
				hedging transactions (as defined in clause (ii) or (iii) of section
				1221(b)(2)(A)) with respect to any position referred to in subclause
				(I),
							any income of
				such trust from any position referred to in subclause (I) and from any
				transaction referred to in subclause (III) (including gain from the termination
				of any such position or transaction) shall not constitute gross income under
				paragraphs (2) and (3) to the extent that such transaction hedges such
				position..
				(b)Identification
			 requirements
					(1)In
			 generalSubparagraph (G) of
			 section 856(c)(5), as amended by subsection (a), is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following new clause:
						
							(iv)clauses (i), (ii), and (iii) shall not
				apply with respect to any transaction unless such transaction satisfies the
				identification requirement described in section 1221(a)(7) (determined after
				taking into account any curative provisions provided under the regulations
				referred to
				therein).
							.
					(2)Conforming
			 amendmentsSubparagraph (G) of section 856(c)(5) is
			 amended—
						(A)by striking
			 which is clearly identified pursuant to section 1221(a)(7) in
			 clause (i), and
						(B)by striking
			 , but only if such transaction is clearly identified as such before the
			 close of the day on which it was acquired, originated, or entered into (or such
			 other time as the Secretary may prescribe) in clause (ii).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IVEarnings and
			 Profits of Real Estate Investment Trusts
			401.Modification of
			 real estate investment trust earnings and profits calculation to avoid
			 duplicate taxation
				(a)Earnings and
			 profits not increased by amounts allowed in computing taxable income in prior
			 years
					(1)In
			 generalParagraph (1) of section 857(d) is amended to read as
			 follows:
						
							(1)In
				generalThe earnings and
				profits of a real estate investment trust for any taxable year (but not its
				accumulated earnings) shall not be reduced by any amount which—
								(A)is not allowable
				in computing its taxable income for such taxable year, and
								(B)was not allowable
				in computing its taxable income for any prior taxable
				year.
								.
					(2)Exception for
			 purposes of determining dividends paid deductionParagraph (1) of
			 section 562(e), as amended by section 302, is amended—
						(A)by striking
			 deduction, the earnings and inserting the
			 following:
							
								deduction—(A)the
				earnings
								,
						(B)by striking the period at the end and
			 inserting , and, and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)section 857(d)(1) shall be applied without
				regard to subparagraph (B)
				thereof.
								.
						(3)Conforming
			 amendmentsSubsection (d) of
			 section 857 is amended by adding at the end the following new
			 paragraphs:
						
							(4)Real estate
				investment trustFor purposes
				of this subsection, the term real estate investment trust
				includes a domestic corporation, trust, or association which is a real estate
				investment trust determined without regard to the requirements of subsection
				(a).
							(5)Special rules
				for determining earnings and profits for purposes of the deduction for
				dividends paidFor special rules for determining the earnings and
				profits of a real estate investment trust for purposes of the deduction for
				dividends paid, see section
				562(e)(1).
							.
					(b)Treatment of
			 gain on sales of real propertySubparagraph (A) of section 562(e)(1), as
			 amended by section 202 and subsection (a), is amended to read as
			 follows:
					
						(A)the earnings and profits of such trust for
				any taxable year (but not its accumulated earnings) shall be increased by the
				amount of gain (if any) on the sale or exchange of real property which is taken
				into account in determining the taxable income of such trust for such taxable
				year (and not otherwise taken into account in determining such earnings and
				profits),
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
